— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict was against the weight of the evidence. In this bench trial, four prosecution witnesses unequivocally identified defendant as the seller of the cocaine at issue, and the court in its verdict concluded that defendant’s alibi proof was not credible. We see no reason to disturb the court’s evaluation of credibility (see generally, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Christian, 139 AD2d 896, lv denied 71 NY2d 1024). (Appeal from Judgment *1199of Erie County Court, McCarthy, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.